DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Swarovski, AT 10093 U1.  Swarovski discloses the claimed opposing stacked, double bezel jewelry assembly as shown in the annotated drawing.

    PNG
    media_image1.png
    584
    850
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swarovski, AT 10093 U1 in view of Gomez, US 6220010 B1. 
Swarovski discloses interlocking the adjacent pods together by using oval chain links (10).
  
    PNG
    media_image2.png
    163
    207
    media_image2.png
    Greyscale

The claims require that the interlocking occur between the pods with a receiver and a peg located in adjacent pods, respectively.  The receiver and peg are on a common body axis that is transverse to the longitudinal axis of the pod.  However, the use of a receiver and peg along a transverse axis of a pod to interlock adjacent pods to one another to form a jewelry chain is old and well known.
Gomez discloses a pin and receiver along a common axis transverse to the longitudinal axis of each of the pods to interconnect and allow articulations along and about the pins of the pods.

    PNG
    media_image3.png
    717
    1090
    media_image3.png
    Greyscale


Gomez discloses, as shown in the passage, the motivation for providing articulation between the pods is to improve the aesthetic effects of the jewelry.

    PNG
    media_image4.png
    220
    592
    media_image4.png
    Greyscale

Therefore, it would have been obvious to provide a means for allowing additional movement between Swarovski’s pods to improve the aesthetic effects of the jewelry.
Claims 2-5, 7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swarovski, AT 10093 U1 in view of Chia, US D 317139. 
Regarding claims, Swarovski discloses interlocking the adjacent pods together by using oval chain links (10).
  
    PNG
    media_image2.png
    163
    207
    media_image2.png
    Greyscale

The claim requires that the interlocking occur between the pods with a receiver and an L-shaped peg located in adjacent pods, respectively.  The receiver and peg are on a common body axis that is transverse to the longitudinal axis of the pod.  However, the use of a receiver and peg along a transverse axis of a pod to interlock adjacent pods to one another to form a jewelry chain is old and well known as shown in Chia.


    PNG
    media_image5.png
    221
    262
    media_image5.png
    Greyscale

This use of pegs and receivers function equally as well as the interlocking system shown in Swarovski.  Furthermore, the pegs and receivers allow articulation between the pods in a similar manner as Swarovski’s links.  Therefore, it would have been obvious to use L-shaped pegs and receivers in Swarovski’s jewelry chain for interconnecting the adjacent pods as an alternative design to produce a different aesthetically pleasing article of jewelry.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677